DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6, 13, 17 and 19-20 are cancelled.
Claims 1-5, 7-12, 14-16, 18 and 21-25 are allowed.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 11/05/2021, with respect to claims 1, 10 and 14 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1, 10 and 14 have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-12, 14-16, 18 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) are allowed over the prior arts of record because none of the prior arts taken singly, or in combination with the others explicitly discloses all the limitations of claim 1 as currently amended. For instance, the closest prior art of record, Inoue et al (US PUB 20170201820) generally discloses a Headphones, comprising: a first earpiece; a second earpiece; and a headband, and a cable having a first end coupled to the first earpiece and a second end to the second earpiece and being configured to synchronize a movement of the first earpiece with a movement of the second earpiece such that a distance between the first earpiece and a center of the headband remains substantially equal to a distance between the second earpiece and the center of the headband.
claim 1: and comprising cable guides distributed across the headband and defining a path of a cable through the headband, each of the cable guides having first and second walls defining a channel for receiving the cable, at least one of the cable guides comprising a reinforcement member configured to receive a portion of the cable and limit the direction of travel of the portion along a first direction.

Claims 10 and 14 are allowed for the same reason as claim 1 above because they are obvious variants of claim 1 and recite similarly allowable subject matter.

Claims 2-5, 7-9, 11-12, 15-16, 18 and 21-25 are allowed based on their respective dependency from one of claims 1, 10 or 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.